— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered November 2, 1989, convicting him of manslaughter in the first degree, criminal possession of a weapon in the second degree (three counts), and criminal possession of a weapon in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review, harmless, or without merit. Mangano, P. J., Thompson, Rosenblatt and Copertino, JJ., concur.